     Case 1:20-cv-01992-SHR-EB Document 12 Filed 01/07/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMMANUEL GONZALEZ,                  :
   Petitioner,                      :
                                    :      No. 1:20-cv-1992
     v.                             :
                                    :      (Judge Rambo)
CATRICIA HOWARD,                    :
    Respondent                      :

                                 ORDER

     AND NOW, on this 7th day of January 2021, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DENIED; and

     2.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
